PER CURIAM
Appellant in this mental commitment case appeals a judgment committing him to the Mental Health Division for treatment for a period of time not to exceed 180 days. ORS 426.130. In the trial court, appellant moved to dismiss the proceeding for lack of jurisdiction on the ground that the state had failed to comply with ORS 426.232(2), which prohibits keeping a person on an involuntary hold for longer than five judicial days. The trial court denied appellant’s motion, found that appellant suffers from a mental disorder and is a danger to himself and others, and entered an order of commitment. On appeal, the state concedes that the trial court erred in denying appellant’s motion to dismiss due to the violation of ORS 426.232(2). We accept the state’s concession as well founded. See generally State v. Bradsteen, 196 Or App 634, 106 P3d 647 (2004).
Reversed.